— Appeal from an order of the Supreme Court, Monroe County (David M. Barry, J.), entered July 22, 2004. The order, among other things, denied defendant’s motion for summary judgment on the counterclaims in a divorce action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order that, inter alia, denied her motion seeking summary judgment on her counterclaims in this divorce action. By her counterclaims, defendant is seeking contribution from plaintiff for expenses with respect to the marital residence and a motor vehicle, both of which are marital property. It appears from the record that defendant’s application for temporary relief with respect to those expenses was denied and that defendant thereafter filed her answer with counterclaims. In the context of this divorce action, the marital property is subject to the requirements of the Domestic Relations Law (see § 236 [B] [5] [a]; see generally § 234), and thus we conclude that Supreme Court properly denied the motion at this stage of the litigation. Present — Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.